                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


TAMMY CONDON,

                            Plaintiff,

             v.                                         Case No. 18-CV-1458

ANDREW M. SAUL,

                            Defendant.


                             DECISION AND ORDER


                               PROCEDURAL HISTORY

      Plaintiff Tammy Condon alleges she has been disabled since June 11, 2014, due to

severe nerve damage; fibromyalgia; migraine headaches; a brain injury; and back, neck,

and shoulder problems. (ECF No. 16-1 at 47; ECF No. 16-5 at 23.) In 2014 she applied for

disability insurance benefits and supplemental security income. (ECF No. 16-1 at 12; ECF

No. 16-4 at 1.) After her applications were denied initially (ECF No. 16-2 at 1-26, 151-52)

and upon reconsideration (ECF No. 16-2 at 27-52, 153–54), a hearing was held before an

administrative law judge (ALJ) on May 24, 2017 (ECF No. 16-1 at 51-96). On September

11, 2017, the ALJ issued a written decision, concluding that Condon was not disabled.

(ECF No. 16-1 at 12–32.) The Appeals Council denied Condon’s request for review on
July 24, 2018. (ECF No. 16-1 at 3-7.) This action followed. All parties have consented to

the full jurisdiction of a magistrate judge (ECF Nos. 23, 24), and the matter is now ready

for resolution.

                                      ALJ’S DECISION

          In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one the ALJ

determines whether the claimant has engaged in substantial gainful activity. 20 C.F.R.

§§ 404.1571-1576, 416.971-976. The ALJ found that Condon “has not engaged in

substantial gainful activity since June 11, 2014, the amended alleged onset date.” (ECF

No. 16-1 at 14.)

          The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). “In order for an impairment to be

considered severe at this step of the process, the impairment must significantly limit an

individual’s ability to perform basic work activities.” Moore v. Colvin, 743 F.3d 1118, 1121

(7th Cir. 2014). The ALJ concluded that Condon “has the following severe impairments:

disorders of the cervical, thoracic and lumbar spine; obesity; knee disorders; right

shoulder degenerative joint disease and a torn ligament; depression; posttraumatic stress

disorder (PTSD); an anxiety disorder; and a learning disorder in reading.” (ECF No. 16-1

at 14.)


                                               2
       At step three, the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, 416.926) (called “The Listings”). If the impairment

or impairments meets or medically equals the criteria of a listing, and meets the twelve-

month duration requirement, 20 C.F.R. §§ 404.1509, 416.909, the claimant is disabled. If

the claimant’s impairment or impairments is not of a severity to meet or medically equal

the criteria set forth in a listing, the analysis proceeds to the next step. The ALJ found that

Condon “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments.” (ECF No. 16-1 at 15.)

       Between steps three and four, the ALJ must determine the claimant’s residual

functional capacity (RFC), “which is [the claimant’s] ‘ability to do physical and mental

work activities on a regular basis despite limitations from her impairments.’” Ghiselli v.

Colvin, 837 F.3d 771, 774 (7th Cir. 2016) (quoting Moore, 743 F.3d at 1121). In making the

RFC finding, the ALJ must consider all of the claimant’s impairments, including

impairments that are not severe. 20 C.F.R. §§ 404.1529, 416.929; SSR 96-8p. In other words,

the RFC determination is a function by function assessment of the claimant’s “maximum

work capability.” Elder v. Asture, 529 F.3d 408, 412 (7th Cir. 2008). The ALJ concluded that

Condon has the RFC

       to perform sedentary work . . . except with additional limitations. She
       should never climb ladders, ropes, or scaffolds. She should not work at
                                              3
      unprotected heights or around dangerous moving machinery. She is
      occasionally able to climb stairs, balance, stoop, kneel, crouch, or crawl. She
      is occasionally able to reach overhead with the bilateral upper extremities.
      She is frequently able to handle and finger with the bilateral upper
      extremities. She is able to frequently but not constantly rotate the neck from
      side to side. She should avoid concentrated exposure to fumes, dusts, odors,
      gases, or other pulmonary irritants. She is able to understand, remember,
      and carry out simple instructions in an environment free of fast-paced
      production requirements and involving few, if any, work place changes.

(ECF No. 16-1 at 18.)

      After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1565, 416.965. The ALJ concluded that Condon “is unable to perform any

past relevant work.” (ECF No. 16-1 at 30.)

      The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant can do any other work, considering her age, education, work

experience, and RFC. At this step, the ALJ concluded that, “[c]onsidering [Condon’s] age,

education, work experience, and residual functional capacity, there are jobs that exist in

significant numbers in the national economy that [Condon] can perform.” (ECF No. 16-1

at 31.) In reaching that conclusion, the ALJ relied on testimony from a vocational expert

(VE) who testified that a hypothetical individual of Condon’s age, education, work

experience, and RFC could perform the requirements of a call-out operator, a circuit

board inspector, and a cashier. (ECF No. 16-1 at 31-32.)




                                             4
       After finding that Condon could perform work in the national economy, the ALJ

concluded that Condon “has not been under a disability . . . from June 11, 2014, through

the date of this decision.” (ECF No. 16-1 at 32.)

                                STANDARD OF REVIEW

       The court’s role in reviewing an ALJ’s decision is limited. It does not look at the

evidence anew and make an independent determination as to whether the claimant is

disabled. Rather, the court must affirm the ALJ’s decision if it is supported by substantial

evidence. Moore, 743 F.3d at 1120. Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. at 1120-21

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Thus, it is possible that opposing

conclusions both can be supported by substantial evidence. Scheck v. Barnhart, 357 F.3d

697, 699 (7th Cir. 2004).

       It is not the Court’s role to reweigh evidence or substitute its judgment for that of

the ALJ. Moore, 743 F.3d at 1121. Rather, the court must determine whether the ALJ

complied with her obligation to build an “accurate and logical bridge” between the

evidence and her conclusion that is sufficient to enable a court to review the

administrative findings. Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014); Thomas v.

Colvin, 745 F.3d 802, 806 (7th Cir. 2014). “This deference is lessened, however, where the

ALJ’s findings rest on an error of fact or logic.” Thomas, 745 F.3d at 806. If the ALJ

committed a material error of law, the court cannot affirm the ALJ’s decision regardless


                                             5
of whether it is supported by substantial evidence. Beardsley, 758 F.3d at 837; Farrell v.

Astrue, 692 F.3d 767, 770 (7th Cir. 2012).

                                        ANALYSIS

       Condon argues that the ALJ erred in (1) evaluating and assigning weight to the

opinions of treating psychiatrist Dr. Todd J. Boffeli and treating pain management

specialists Jeremy Scarlett, MD, and Christa Scheunemann, NP; (2) assessing her

subjective-symptom allegations; and (3) not considering all of her impairments and the

functional limitations they caused.

I.     Treating source opinions

       “For claims filed before March 2017, a treating physician’s opinion on the nature

and severity of a medical condition is entitled to controlling weight if it is well-supported

by medical findings and consistent with substantial evidence in the record.” Johnson v.

Berryhill, 745 F. App’x 247, 250 (7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2); Brown v.

Colvin, 845 F.3d 247, 252 (7th Cir. 2016)). “If an ALJ does not give a treating physician’s

opinion controlling weight, the regulations require the ALJ to consider the length, nature,

and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the

physician’s opinion” to determine how much weight to give the opinion. Moss v. Astrue,

555 F.3d 556, 561 (7th Cir. 2009) (citing 20 C.F.R. § 404.1527(c)(2)). “An ALJ must offer




                                             6
good reasons for discounting a treating physician’s opinion.” Campbell v. Astrue, 627 F.3d

299, 306 (7th Cir. 2010) (internal quotations and citation omitted).

       A.     Dr. Boffeli

       Dr. Boffeli began treating Condon’s mental-health impairments in November

2014. (ECF No. 16-6 at 99-102.) After an initial visit, Dr. Boffeli referred Condon to Dr.

Peter J. Kenny for psychotherapy. Thereafter, Dr. Boffeli saw Condon every three or four

weeks to assess her mental status and manage her medications. (ECF No. 16-6 at 105-06;

ECF No. 16-19 at 206-07; ECF 16-29 at 184-85; ECF No. 16-30 at 70-71; ECF No. 16-32 at

27-28; ECF No. 16-34 at 60-61; ECF No. 16-37 at 6-7; ECF No. 16-39 at 139-40; ECF No. 16-

41 at 35-36; ECF No. 16-42 at 22-24; ECF No. 16-43 at 26-27; ECF No. 16-44 at 39-40; ECF

No. 16-45 at 150; ECF No. 16-46 at 1-2, 111-12.) He diagnosed Condon with major

depression (chronic, moderate to severe), a panic disorder with agoraphobia, a learning

disorder in reading, and post-traumatic stress disorder traits. (ECF No. 16-44 at 40.)

       On May 5, 2015, Dr. Boffeli completed a Mental Impairment Questionnaire. (ECF

No. 16-21 at 168-73.) He indicated that Condon demonstrated an anxious affect, appeared

depressed, and exhibited concentration problems during her mental status examinations.

(Id. at 168.) He further indicated that Condon had a limited response to multiple

medication trials and that she was likely to have ongoing symptoms. According to Dr.

Boffeli, Condon’s mental capacity to work was significantly limited. (Id. at 170-72.) He

opined that Condon had marked limitations in activities of daily living, maintaining


                                             7
social functioning, and maintaining concentration, persistence, or pace and that she had

three episodes of decompensation within a twelve-month period, each lasting at least two

weeks. (Id. at 173.) He also opined that Condon likely would be absent from work more

than four days per month due to her impairments or treatment. The ALJ assigned little

weight to Dr. Boffeli’s opinions. (ECF No. 16-1 at 28.)

       Condon argues that the ALJ failed to provide good reasons for rejecting Dr.

Boffeli’s opinions. (ECF No. 17 at 4-13.) She maintains that the ALJ “cherry-picked” the

evidence to support her conclusion without considering the record as a whole, which

Condon claims supports Dr. Boffeli’s opinions. Condon contends that, if the ALJ had

appropriately weighed Dr. Boffeli’s opinions by assigning them controlling or significant

weight, she would have been found disabled at either step three or step five of the

sequential evaluation process.

       The ALJ declined to give controlling weight to Dr. Boffeli’s opinions, finding that

they were inconsistent and “disproportionate to the objective findings in the treatment

records,” including Dr. Boffeli’s own records. (ECF No. 16-1 at 28.) That finding is

supported by substantial evidence. Dr. Boffeli’s own treatment notes indicate that,

despite her mental-health symptoms, Condon displayed reasonably good mental

function during her mental status examinations. Those records repeatedly state that

Condon was alert and oriented to person, place, and time and that she exhibited logical

thought processes, no suicidal thoughts, no evidence of psychosis, no loose associations,


                                             8
intact insight and judgment, a full range of affect, and an intact fund of knowledge. (ECF

No. 16-6 at 106; ECF No. 16-19 at 207; ECF 16-29 at 185; ECF No. 16-30 at 71; ECF No. 16-

32 at 27; ECF No. 16-34 at 61; ECF No. 16-37 at 6-7; ECF No. 16-39 at 140; ECF No. 16-41

at 36; ECF No. 16-42 at 23; ECF No. 16-43 at 26-27; ECF No. 16-44 at 39-40; ECF No. 16-46

at 1, 113.)

       The ALJ did not, as Condon suggests, selectively discuss only the evidence that

supported her conclusion. The ALJ noted Condon’s claimed worsening symptoms

(depression, anxiety, panic attacks, sleep disturbance, picking at her skin, difficulty

concentrating, etc.) and several potential causes for them (a significant motor vehicle

accident in 2013, a sexual assault in 2007, a history of encephalitis, and conflicts with her

children, boyfriend, and ex-husband). (ECF No. 16-1 at 23.) The ALJ also mentioned

several abnormal examinations, including Condon presenting with a flat affect and

taking notes during Dr. Boffeli’s November 2014 evaluation and Condon displaying an

unkept appearance, poor hygiene, a dramatic and anxious affect, a slow rate of thoughts,

and tangential thought content at times during a counseling session with Dawn Krueger,

Licensed Clinical Social Worker, in November 2015. (Id. at 24 (citing ECF No. 16-6 at 100-

01; ECF No. 16-33 at 2).)

       Thus, the ALJ discussed evidence that both supported and detracted from her

decision not to afford controlling weight to Dr. Boffeli’s opinions. The ALJ was not

“required to discuss every snippet of information from the medical records that might be


                                             9
inconsistent with the rest of the objective medical evidence.” Pepper v. Colvin, 712 F.3d

351, 363 (7th Cir. 2013) (citing Simila v. Astrue, 573 F.3d 503, 516 (7th Cir. 2009)). And this

court may not reweigh the conflicting evidence in the record to reach a conclusion

opposite that of the ALJ. See Pepper, 712 F.3d at 362 (citing Shideler v. Astrue, 688 F.3d 306,

310 (7th Cir. 2012)).

       Condon argues that, in discussing treatment notes “describing positive days or

hopeful remarks,” the ALJ failed to appreciate the ups and downs of her mental illness.

(ECF No. 17 at 11-12.) As support, she cites treatment notes from Dr. Boffeli indicating

that Condon’s depression symptoms were “at a moderate to severe level.” (ECF No. 16-

46 at 111.) That note reflects the severity of Condon’s depression; it does not suggest that

Condon’s mental-health symptoms vacillated between extreme moods, and Condon has

not cited any other evidence supporting her claim to experiencing good and bad days as

a result of her mental illnesses. Consequently, her reliance on Bauer v. Astrue, 532 F.3d

606, 608 (7th Cir. 2008), wherein the Seventh Circuit criticized an ALJ for failing to

understand the up and down nature of bipolar disorder, is misplaced.

       Because Dr. Boffeli’s opinions were inconsistent with substantial evidence in the

record, the ALJ reasonably did not afford them controlling weight. See 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2); see also Hofslien v. Barnhart, 439 F.3d 375, 376 (7th Cir. 2006)

(“[O]nce well-supported contradicting evidence is introduced, the treating physician’s

evidence is no longer entitled to controlling weight.”).


                                               10
       Nevertheless, a treating source medical opinion that is not entitled to controlling

weight is “still entitled to deference and must be weighed using all of the factors provided

in 20 C.F.R. 404.1517 and 416.927.” SSR 96-2p. The ALJ correctly noted that Dr. Boffeli, a

specialist in psychiatric disorders, had examined Condon every couple of weeks over a

period of more than two years. (ECF No. 16-1 at 27.) Thus, the factors set forth in

§§ 404.1527(c), 416.927(c) “required the administrative law judge to give great weight to

[Dr. Boffeli’s opinion] unless it was seriously flawed.” Bauer, 532 F.3d at 608 (citations

omitted). The ALJ identified one flaw—inconsistency with his own treatment notes—that

is supported by substantial evidence. The other purported flaws, however, are not good

reasons for assigning little weight to a treating source’s opinion.

       First, the ALJ concluded that “the marked and extreme limitations set forth by Dr.

Boffeli [were] inconsistent with the treatment modalities implemented, as [Condon] was

treated with fairly conservative measures and she did not undergo any inpatient

psychiatric hospitalizations.” (ECF No. 16-1 at 28.) Condon suffered from depression,

PTSD, an anxiety disorder, and a learning disorder in reading. Her symptoms persisted

despite multiple adjustments to her medications. (ECF No. 16-21 at 168). Condon also

regularly attended psychotherapy. After Condon failed to make much progress after

multiple sessions, her therapist referred her to a licensed clinical social worker, believing

she could better meet Condon’s needs. (ECF No. 16-31 at 123.) The ALJ failed to articulate

why this treatment was considered “fairly conservative.” See Irving v. Berryhill, Case No.


                                             11
17-CV-1251, 2018 U.S. Dist. LEXIS 162512, at *10-11 (Sept. 24, 2018) (remanding where

ALJ failed to explain why he characterized claimant’s mental-health treatment, which

consisted of “regular therapy sessions and medication,” as “conservative”).

       Second, the ALJ determined that “Dr. Boffeli’s opinion about absenteeism from

work appear[ed] speculative.” (ECF No. 16-1 at 28.) Dr. Boffeli was asked, on average,

how often he anticipated that Condon’s impairments or treatment would cause her to be

absent from work. (ECF No. 16-21 at 173.) Of course his answer was speculative—Condon

stopped working completely in June 2013 following a serious motor vehicle accident, so

there’s no record of absences from work after her amended alleged onset date. But that is

not a good reason for rejecting his best estimate, which was necessarily informed by his

extensive treatment relationship with Condon.

       Because of these errors, the ALJ’s decision to afford little weight to Dr. Boffeli’s

opinions is not supported by substantial evidence. On remand, the ALJ shall reevaluate

the weight given to Dr. Boffeli’s opinions in light of the record evidence and the

§§ 404.1527(c), 916.927(c) factors.

       B.     Dr. Scarlett and NP Scheunemann

       Condon initially presented to Advance Pain Management in May 2015. (ECF No.

16-7 at 33-37.) She returned in April 2016 and was primarily seen by Christa

Scheunemann, a nurse practitioner. (ECF No. 16-7 at 29-32.) Dr. Jeremy Scarlett assisted




                                            12
in developing the plan of care, managed Condon’s medications, and administered trigger

point injections. (Id. at 24; ECF No. 16-20 at 14-16.)

       On May 9, 2017, Dr. Scarlett and NP Scheunemann completed a questionnaire

concerning Condon’s physical capabilities. (ECF No. 16-26 at 158-59.) They opined that

Condon could lift a maximum of five pounds occasionally. (Id. at 158.) They further

opined that, in an eight-hour workday, Condon could perform sedentary work for one to

three hours, stand/walk for less than one hour, and sit for one to three hours. According

to Dr. Scarlett and NP Scheunemann, Condon could never use her hands repetitively, use

her feet for repetitive operation of foot controls, bend, squat, climb, perform overhead

work, or perform work at shoulder level. (Id. at 158-59.) The purported medical bases for

these opinions were upper extremity weakness, status-post cervical fusion, status-post

right shoulder surgery, and migraine headaches. (Id. 159.) The ALJ assigned little weight

to the opinions of Dr. Scarlett and NP Scheunemann, finding that “many of their

assessments [were] disproportionately extreme given the overall evidence.” (ECF No. 16-

1 at 27.)

       Condon argues that the ALJ failed to provide good reasons for rejecting the

opinions of Dr. Scarlett and NP Scheunemann. (ECF No. 17 at 13-17.) She maintains that

the ALJ erroneously concluded that her limitations were only temporary in nature. She

further maintains that the ALJ failed to explain how playing bingo demonstrated she

could perform sedentary work, impermissibly “played doctor” in interpreting imaging


                                              13
results, and ignored objective medical evidence that showed she continued to experience

debilitating symptoms after her fusion surgery. Condon contends that, if accepted, Dr.

Scarlett and NP Scheunemann’s opinion regarding her inability to perform sedentary

work “would have resulted in a finding of disability.” (Id. at 13.)

       Substantial evidence supports the ALJ’s decision to reject Dr. Scarlett and NP

Scheunemann’s opinion that Condon could stand/walk for less than one hour in an eight-

hour workday. Dr. Scarlett and NP Scheunemann explicitly noted that Condon was

“current non-weight bearing due to leg fracture.” (ECF No. 16-26 at 158.) Thus, the ALJ

reasonably concluded that “the limitations attributed to lower extremity functioning

were likely temporary in nature because the questionnaire was completed while

[Condon] was healing from an ankle fracture, and do not reflect functioning over a 12-

month period.” (ECF No. 16-1 at 27.) The ALJ did not, as Condon suggests, find that any

other limitations set forth in the questionnaire were temporary.

       However, the ALJ’s decision to reject Dr. Scarlett and NP Scheunemann’s opinions

on Condon’s ability to perform sedentary work, sit, and use her upper extremities is not

supported by substantial evidence. The ALJ gave two reasons for giving little weight Dr.

Scarlett and NP Scheunemann’s assessment of Condon’s ability to sit and perform

sedentary work: Condon “displayed adequate physical function during a number of

examinations,” and Condon “was able to engage in a reasonably good range of

activities.” (Id.) Neither qualifies as a “good reason.”


                                             14
       In rejecting the opinions of Dr. Scarlett and NP Scheunemann, the ALJ did not cite

any examples of Condon’s purported adequate physical function. To the extent the ALJ

was referring to her earlier discussion of the objective medical evidence (see id. at 19-22),

she failed to build an accurate and logical bridge between that evidence and her specific

finding. Also, despite acknowledging that the results of the physical exams were mixed—

Condon “displayed adequate function at a number of . . . examinations” but “significant

abnormalities” at others (id. at 20)—the ALJ’s evaluation of Dr. Scarlett and NP

Scheunemann’s opinions discussed only the positive exams that supported her

conclusion.

       Similarly, the ALJ did not sufficiently explain how Condon’s activities were

inconsistent with Dr. Scarlett and NP Scheunemann’s sitting limitations. The ALJ found

that Condon drove “fairly long distances.” (Id. at 27.) The treatment note cited in support

of this finding states that Condon “recently drove to Greenbay [sic], Wisconsin and then

Sturgeon Bay, Wisconsin.” (ECF No. 16-29 at 157.) The note, which came from a therapy

session with Condon’s psychologist, does not indicate how far the drive was, how long

Condon spent in each city, or if Condon stopped along the way. As such, it is not clear

from the ALJ’s decision how a one-time, in-state car trip demonstrates that Condon could

sit and perform sedentary work for more than three hours in a typical workday.

       The ALJ also found that Condon played “repeated games of bingo.” (ECF No. 16-

1 at 27.) But, again, the treatment note cited in support states that Condon played bingo


                                             15
only “once or twice per month.” (ECF No. 16-39 at 139.) The ALJ did not explain how

playing an occasional game of bingo showed that Dr. Scarlett and NP Scheunemann’s

sitting limitations were too extreme. Overall, the ALJ failed to recognize that Condon had

considerably more flexibility in engaging in activities like driving and playing bingo

(including taking breaks and partaking only on days when her pain was manageable)

than she would at a full-time, sit-down job. See Bjornson v. Astrue, 671 F.3d 640, 647 (7th

Cir. 2012) (citations omitted) (noting that “[t]he failure to recognize these differences is a

recurrent, and deplorable, feature of opinions by administrative law judges in social

security disability cases”).

       As for Dr. Scarlett and NP Scheunemann’s assessment of Condon’s upper

extremity capabilities, the ALJ determined that “the limitations set forth in the

questionnaire were disproportionate to the objective medical evidence.” (ECF No. 16-1 at

27.) However, the ALJ discussed only evidence of Condon’s right shoulder impairment.

(See id. (citing ECF No. 16-6 at 253; ECF No. 16-23 at 35, 37).) She did not address how

Condon’s neck issues impacted her ability to lift and use her hands and arms. Condon

repeatedly told her providers that her neck pain was her primary issue and that it caused

numbness and weakness in her arms and fingers. (See ECF No. 16-6 at 118; ECF No. 16-7

at 19, 29, 114, 118; ECF No. 16-20 at 6, 10, 19; ECF No. 16-22 at 1; ECF No. 16-29 at 3.) And

Dr. Scarlett and NP Scheunemann cited upper extremity weakness and status-post




                                             16
cervical fusion as two bases for their assessment. (See ECF No. 16-26 at 159.) The ALJ erred

in limiting her analysis to Condon’s right shoulder issue.

       Because of these errors, the ALJ’s decision to afford little weight to Dr. Scarlett and

NP Scheunemann’s opinions concerning Condon’s abilities to perform sedentary work,

sit, and use her upper extremities is not supported by substantial evidence. On remand,

the ALJ shall reevaluate the weight given to those opinions in light of the record evidence,

including whether they may be entitled to controlling weight under §§ 404.1527(c)(2),

416.927(c)(2).

II.    Condon’s subjective symptoms

       An ALJ must engage in a two-step process to evaluate a claimant’s symptoms.

First, the ALJ “must consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected to produce an

individual’s symptoms, such as pain.” SSR 16-3p; see also 20 C.F.R. §§ 404.1529, 416.929.

“Second, once an underlying physical or mental impairment(s) that could reasonably be

expected to produce the individual’s symptoms is established, [the ALJ] evaluate[s] the

intensity and persistence of those symptoms to determine the extent to which the

symptoms limit an individual’s ability to perform work-related activities.” SSR 16-3p.

“The determination or decision must contain specific reasons for the weight given to the

individual’s symptoms, be consistent with and supported by the evidence, and be clearly




                                             17
articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual’s symptoms.” SSR 16-3p.

      The ALJ accurately recited the two-step process. (ECF No. 16-1 at 18-19.) After

describing the subjective allegations, the ALJ determined that Condon’s “medically

determinable impairments could reasonably be expected to produce [her] alleged

symptoms.” (Id. at 19.) However, the ALJ found that Condon’s “statements concerning

the intensity, persistence and limiting effects of these symptoms [were] not entirely

consistent with the medical evidence and other evidence in the record.” (Id.)

      Condon challenges the second step of the ALJ’s subjective-symptom analysis,

arguing that the ALJ failed to address several of the factors set forth in 20 C.F.R.

§§ 404.1529(c)(3), 416.929(c)(3). (ECF No. 17 at 21-25.) She maintains that the ALJ

selectively described her activities of daily living, failed to consider how her pain

worsened her depression and how not having contact with her children exasperated her

symptoms, and did not sufficiently address her medications. The court largely agrees.

      While the ALJ found that Condon’s activities “suggested a physical and mental

capacity in excess of what she alleged,” (ECF No. 16-1 at 26), the examples she provided

did not support that finding. Many of the activities the ALJ mentioned were not

indicative of Condon’s day-to-day capabilities. For example, the ALJ indicated that

Condon played bingo once or twice per month, went out to lunch with her father once

per month, drove to Green Bay and Sturgeon Bay in July 2015, and visited with others


                                           18
and was walking more in August 2016. (ECF No. 16-1 at 26 (citing ECF No. 16-39 at 139;

ECF No. 16-37 at 123; ECF No. 16-29 at 157; ECF No. 16-39 at 46).) These infrequent

activities do not seriously undermine Condon’s reported limitations, let alone

demonstrate an ability to perform sustained work. The ALJ did not discuss Condon’s

function report, wherein she described a typical day: “After I wake up it takes a few

minutes to gather my strength to get out of bed. I limit my standing, walking, sitting for

no longer than 15 min[utes] or else I am in extreme pain. I mostly watch T.V. or listen to

music.” (See ECF No. 16-5 at 11.) Nor did the ALJ ask Condon at the administrative

hearing to describe her typical day.

       The ALJ also failed to address Condon’s claimed limitations with respect to the

other activities she discussed. The ALJ found it significant that Condon sometimes stayed

with friends to get away from her abusive boyfriend (ECF No. 16-1 at 26 (citing ECF No.

16-39 at 46)), but she failed to mention that Condon told her therapist she had nowhere

else to stay permanently (ECF No. 16-39 at 17). Similarly, the ALJ noted that Condon

claimed to enjoy reading (ECF No. 16-1 at 26 (citing ECF No. 16-19 at 207)), ignoring that

she also claimed to be able to read only for short intervals and to have difficulty retaining

what she read (ECF No. 16-5 at 14; ECF No. 16-1 at 74). The ALJ therefore failed to provide

support in the record for her conclusion that Condon’s activities weighed against her

account of disabling limitations.




                                             19
       The Commissioner argues that the objective medical evidence, Condon’s course of

treatment, the side effects from medication, and the opinion evidence all support the

ALJ’s evaluation of Condon’s subjective symptoms. (ECF No. 21 at 17-18.) But each of

these pieces of evidence has its deficiencies. As for the objective medical evidence, the

ALJ acknowledged that medical testing revealed abnormalities in Condon’s back, knees,

and right shoulder and that Condon’s physical examinations were a mixed bag of

“significant abnormalities” and “adequate function.” (ECF No. 16-1 at 20-23.) Likewise,

Condon’s psychologist and pain management providers indicated that she had failed

conservative care (ECF No. 16-21 at 168; ECF No. 16-7 at 31), and the court has already

remanded for a reevaluation of those opinions.

       Moreover, the ALJ overstated the effectiveness of Condon’s medication regimen

following her fusion surgery. The ALJ cited a treatment note wherein NP Scheunemann

wrote that Condon “continues to report that her pain medication regimen continues to

reduce her pain to a level that allows her to remain functional.” (ECF No. 16-22 at 4.) NP

Scheunemann did not explain what she meant by functional. Based on her other

treatment notes describing limitations in daily activities, it appears she simply meant that

Condon, who was heavily medicated with narcotics at the time, was able to get through

the challenges of daily living; she did not suggest that Condon could work full time.

       The ALJ also indicated that Condon had “excellent relief with an epidural steroid

injection.” (ECF No. 16-1 at 21 (citing ECF No. 16-7 at 22.) However, that same treatment


                                            20
note states that “the second injection was not as effective as the first,” Condon continued

to have “neck pain that radiates into the bilateral upper extremities,” Condon failed

conservative care, Condon was functionally impaired, and another steroid injection was

warranted. (ECF No. 16-7 at 22.) At times, Condon reported that her medications were

effective in improving her symptoms. (See, e.g., ECF No. 16-7 at 19; ECF No. 16-20 at 10,

19.) Other times, she denied improvement (ECF No. 16-7 at 29; ECF No. 16-20 at 6), and

her medications were adjusted accordingly.

       Overall, the ALJ’s evaluation of Condon’s subjective symptoms lacks support in

the record. The ALJ on remand shall reevaluate these allegations in accordance with

§§ 404.1529(c), 416.929(c) and SSR 16-3p. See Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.

2001) (remanding where ALJ failed to explain “the ‘inconsistencies’ between [the

claimant’s] activities of daily living . . . , his complaints of pain, and the medical

evidence”). Though ALJs are not required to address every factor, on remand the ALJ

should consider situations that aggravated Condon’s symptoms and the interplay

between Condon’s pain and her mental-health symptoms. See §§ 404.1529(c)(3)(iii),

416.929(c)(3)(iii).

III.   Condon’s alleged impairments and limitations

       Condon argues that the ALJ erred in assessing her RFC in several respects.

Specifically, she maintains that the ALJ (1) erroneously determined that she could

frequently handle and finger with her bilateral upper extremities; (2) failed to consider


                                             21
functional limitations of her obesity; (3) failed to consider the effects of her migraine

headaches; (4) failed to analyze all her impairments in combination; and (5) failed to

accommodate her moderate limitation in concentration, persistence, and pace. (ECF No.

17 at 17-21, 25-26.) Given that the court has already determined remand is necessary,

these issues will be discussed only briefly.

       A.     Handling and fingering

       The ALJ determined that Condon had the RFC to “frequently . . . handle and finger

with the bilateral upper extremities.” (ECF No. 16-1 at 18.) In reaching that finding, the

ALJ appears to have rejected the assessment of Dr. Scarlett and NP Scheunemann, who

opined that Condon could not repetitively use her hands for simple grasping, pushing

and pulling, or fine manipulation. (ECF No. 16-26 at 158.) The court explained in detail

above why that finding was not supported by substantial evidence. Accordingly, on

remand the ALJ shall reevaluate Condon’s ability to handle and finger with her upper

extremities in light of the weight assigned to the opinions of Dr. Scarlett and NP

Scheunemann.

       B.     Obesity

       Condon argues that “[t]he ALJ violated SSR 02-1p by failing to consider the

functional limitations of [her] obesity.” (ECF No. 17 at 19.) She maintains that the ALJ

erred in finding that “[t]here was no evidence of a quantifiable impact of the obesity on

[her] pulmonary, musculoskeletal, endocrine, or cardiac functioning” (id. (citing ECF No.


                                               22
16-1 at 21)), as her primary care physician, Dr. Charles Sammis, assessed “less than

sedentary work limitations” (ECF No. 17 at 19 (citing ECF No. 16-21 at 212-14). Also,

Condon testified at the administrative hearing “that her weight bother[ed] her knees and

interfere[d] with her ability to be active.” (ECF No. 17 at 19-20 (citing ECF No. 16-1 at 85).)

       The ALJ properly evaluated Condon’s obesity under SSR 02-1p. The ALJ

considered Condon’s obesity at steps two and three of the sequential evaluation process,

finding it to be a severe impairment that did not meet or equal a medical listing. (ECF

No. 16-1 at 14-16.) The ALJ also considered Condon’s obesity in fashioning her RFC (id.

at 21), and explicitly noted that Condon was limited to sedentary work with additional

postural limitations, in part because of her obesity (id. at 25). In declining to include

additional restrictions relating to obesity, the ALJ rejected Dr. Sammis’s opinion, finding

it “disproportionate to the objective medical evidence.” (Id. at 26-27.) Condon argues that

“Dr. Sammis cited [her] weight as the ‘objective’ evidence” (ECF No. 22 at 10), but she

otherwise does not take issue with the ALJ’s reasons for assigning little weight to Dr.

Sammis’s opinion. The ALJ’s reasons were supported by substantial evidence in the

record. (See ECF No. 16-1 at 26-27 (citing the imaging results, notes from physical exams,

the lack of support and explanation, and Dr. Sammis’s potential bias).) Accordingly, the

ALJ did not commit reversible error in evaluating Condon’s obesity.




                                              23
      C.      Migraine headaches

      The ALJ determined at step two that Condon’s “occasional headaches” did not

constitute a severe impairment. (ECF No. 16-1 at 15 (citing ECF No. 16-8 at 30).) Condon

argues that her migraine headaches “are a significant impairment” and that the ALJ erred

by failing to consider them. (ECF No. 17 at 20.)

      Condon alleges that she was unable to work in part because of migraine

headaches. (ECF No. 16-5 at 23.) The record contains multiple references to Condon

complaining about headaches. (See, e.g., ECF No. ECF No. 16-6 at 101, 118, 214; ECF No.

16-20 at 6; ECF No. 16-21 at 144.) And Dr. Scarlett and NP Scheunemann listed migraine

headaches as one of the medical bases for their opinions. (ECF No. 16-26 at 159.) Given

that the court has already directed the ALJ on remand to reconsider the weight

attributable to Dr. Scarlett and NP Scheunemann’s opinions, she should also take a

second look at the extent to which the limitations set forth in those opinions are

attributable to Condon’s migraine headaches and what effect, if any, that has on her RFC

assessment.

      D.      Impairments in combination

      Condon argues that the ALJ failed to consider all of her impairments in

combination, as required by 20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2), when she ignored

her obesity, her migraines, and the interaction between her physical and mental

impairments. (ECF No. 17 at 21.) However, she has not identified any additional


                                            24
limitations stemming from her combined impairments. Condon, therefore, has not

demonstrated that the ALJ committed a material error of law on this issue.

          E.    Concentration, persistence, or pace

          Dr. Boffelli opined that Condon had marked limitations in maintaining

concentration, persistence, or pace. (ECF No. 16-21 at 172.) The ALJ rejected that opinion,

finding that Condon was only moderately limited in that functional area. (ECF No. 16-1

at 17, 27-28.) Given the moderate limitation, the ALJ determined that Condon had the

mental RFC “to understand, remember, and carry out instructions in an environment free

of fast-paced production requirements and involving few, if any, work place changes.”

(Id. at 18.) The VE testified that a hypothetical person with those limitations (and others)

could work as a call-out operator, a circuit board inspector, and a cashier. (Id. at 93-94.)

The ALJ relied on the VE’s testimony in finding Condon not disabled at step five. (Id. at

31-32.)

          Condon argues that the ALJ’s RFC assessment and the hypothetical posed to the

VE failed to account for her limitations in concentration, persistence, or pace. (ECF No.

17 at 25-26.) The ALJ shall reevaluate this limitation in light of the weight she attributes

to Dr. Boffeli’s opinion on remand. If another hearing is held, the ALJ shall ensure that

the hypothetical question presented to the VE accounts for the particular limitations




                                            25
stemming from Condon’s mental-health impairments. See Winsted v. Berryhill, 923 F.3d

472, 476-77 (7th Cir. 2019) (collecting cases).

IV.    Conclusion

       For all the foregoing reasons, the court finds that the ALJ erred in (1) evaluating

and assigning weight to Dr. Boffeli’s opinions; (2) evaluating and assigning weight to Dr.

Scarlett and NP Scheunemann’s opinions on Condon’s ability to perform sedentary work,

sit, and use her upper extremities; and (3) evaluating Condon’s subjective symptoms.

Based on this record, however, the court cannot determine whether Condon was disabled

as of June 11, 2014. Accordingly, the court concludes that it is necessary to remand this

matter to the Commissioner for reconsideration of the ALJ’s RFC assessment and,

potentially, his step-five finding. On remand, the ALJ shall also reexamine Condon’s

ability to handle and finger with her upper extremities, her migraine headaches, and her

limitations in concentration, persistence, or pace.

       IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

this matter is remanded for further proceedings consistent with this decision. The clerk

of court shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 30th day of December, 2019.



                                                   _________________________
                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge



                                              26
